J-A04017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 RICHARD E. HARRIS                        :   No. 825 EDA 2021

               Appeal from the Order Entered April 14, 2021
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0002117-2020


BEFORE: LAZARUS, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY NICHOLS, J.:                              FILED MAY 23, 2022

      The Commonwealth appeals from the order granting Appellee Richard

E. Harris’s motion to transfer venue from Bucks County to Philadelphia. The

Commonwealth argues that the trial court erred in concluding that there was

insufficient evidence to demonstrate that Appellee participated in a conspiracy

in Bucks County. We affirm.

      Briefly, the trial court summarized the relevant facts as follows:

      The charges in this case involve three sales of ketamine from
      Appellee to [an individual named John] Stevenson. [All three]
      sales occurred in Philadelphia County. Thereafter, police executed
      a search warrant at Appellee’s house in Philadelphia County[,]
      which resulted in additional criminal charges. After the first sale
      on December 23, 2019, Stevenson traveled to Parx Casino in
      Bucks County where he sold ketamine to an undercover police
      officer. This is the only criminal conduct that occurred in Bucks
      County in this case. The parties agree Appellee never personally
      entered Bucks County during the times at issue. All criminal
      activity he engaged in directly occurred in Philadelphia County.
J-A04017-22



Trial Ct. Op., 8/31/21, at 1-2.

      The Commonwealth originally filed criminal charges against Appellee in

Philadelphia. However, those charges were later withdrawn and re-filed in

Bucks County.    At the preliminary hearing, the Commonwealth presented

Stevenson, who testified that he had purchased drugs from Appellee on

December 23, 2019, January 16, 2020, and January 28, 2020.        See N.T.

Prelim. Hr’g, 6/24/20, at 6, 9, 20. After the sale on December 23, 2019,

Stevenson testified that he traveled to Bucks County and sold ketamine to an

undercover officer at Parx Casino. Id. at 6.

      With respect to his association with Appellee, Stevenson testified as

follows:

      [The Commonwealth]: You purchased from [Appellee] repeatedly,
      correct?

      [Stevenson]: Yes.

      [The Commonwealth]: Did you and [Appellee] ever discuss where
      your ketamine went?

      [Stevenson]: No.

      [The Commonwealth]: Why?

      [Stevenson]: Because it was my business only, my customers.

      [The Commonwealth]: Was it understood that you were selling
      ketamine?

      [Stevenson]: Yes.

Id. at 11. Stevenson also indicated that Appellee had “fronted” him drugs

during the January sales because he did not have enough cash to pay. Id. at

18, 21.

                                    -2-
J-A04017-22



     On cross-examination, Stevenson further testified as follows:

     [Appellee’s counsel]: How many times prior to the incident you
     discussed here today on December 23, 2019, had you purchased
     ketamine from [Appellee]?

     [Stevenson]: About five times.

     [Appellee’s counsel]: So total, just correct me if I am wrong, you
     bought from him approximately five times before December 23rd,
     correct?

     [Stevenson]: Correct.

                                *      *     *

     [Appellee’s counsel]: Let me ask you this: You then take that
     ketamine and you are selling it to other people on your own,
     correct?

     [Stevenson]: Correct.

     [Appellee’s counsel]: And to quote you, you said “You didn’t
     discuss your business where the ketamine went with [Appellee],”
     correct?

     [Stevenson]: Correct.

     [Appellee’s counsel]: Is it fair to say that when you sold it to other
     people, that you made some profit for yourself, correct?

     [Stevenson]: Correct.

     [Appellee’s counsel]: At any point in time, did you ever share any
     of that profit with [Appellee]?

     [Stevenson]: No.

     [Appellee’s counsel]: Every single time when you purchased from
     [Appellee], that was done in Philadelphia County, correct?

     [Stevenson]: Correct.

     [Appellee’s counsel]: On December 23, 2019, when you went [to]
     Parx Casino to the parking lot to sell ketamine, did you tell
     [Appellee] in advance of that, hey, I am going to [] Bensalem or
     up in Bucks County to sell this to someone?

                                     -3-
J-A04017-22


       [Stevenson]: No.

       [Appellee’s counsel]: You never shared any proceeds with him,
       did you?

       [Stevenson]: No.

       [Appellee’s counsel]: Did you two ever go together on any kind of
       buys where you two bought together from someone?

       [Stevenson]: No.

       [Appellee’s counsel]: Did you ever go together to sell together to
       anyone?

       [Stevenson]: No.

       [Appellee’s counsel]: He was simply someone, is it fair to say, who
       was supplying you and then you would end up supplying to other
       people, correct?

       [Stevenson]: Correct.

Id. at 24, 26-27 (some formatting altered).

       On July 20, 2020, the Commonwealth filed a criminal information

charging Appellee with multiple counts of possession with intent to deliver

(PWID), possession of a controlled substance, criminal use of a communication

facility, and aggravated assault, and one count each of conspiracy to commit

PWID, resisting arrest, and disarming a police officer.1

       Prior to trial, Appellee filed a motion to change venue from Bucks County

to Philadelphia. Therein, Appellee argued that there was no evidence that he

had participated in any criminal activity outside of Philadelphia or that “a




____________________________________________


135 P.S. §§ 780-113(a)(30), (a)(16), 18 Pa.C.S. §§ 7512(a)(18), 2702(a)(6),
903, 5104, and 5104.1(a), respectively.

                                           -4-
J-A04017-22



conspiracy existed between Stevenson and [Appellee that] extended into

Bucks County.” See Mot. for Change of Venue, 8/24/20, at 3-10.

       At the motions hearing, the Commonwealth called Stevenson to

supplement his preliminary hearing testimony.2 See N.T. Mot. Hr’g, 1/28/21,

at 7. Stevenson reiterated that he had purchased drugs from Appellee on

multiple occasions and that “it was understood” that Stevenson had been

purchasing those drugs for the purpose of resale. Id. at 8, 11. Stevenson

also indicated that he had used proceeds from his own drug sales to purchase

drugs from Appellee. Id. at 9. However, on cross-examination, Stevenson

again confirmed that Appellee did not participate in any resales, did not benefit

monetarily from any resales, and did not have any knowledge of what

Stevenson did with the drugs after the initial sales were complete. Id. at 14-

15.

       On April 14, 2021, the trial court granted Appellee’s motion to transfer

the case to Philadelphia. The Commonwealth filed a timely notice of appeal

and a court-ordered Pa.R.A.P. 1925(b) statement. The trial court issued a

Rule 1925(a) opinion addressing the Commonwealth’s claim.




____________________________________________


2 In addition to Stevenson, the Commonwealth presented testimony from
Officer Stephan Pekach, who completed the controlled buy with Stevenson in
Bucks County. The Commonwealth also called Detective Peter Sarris, a Bucks
County detective who obtained the search warrant for Appellee’s Philadelphia
residence.

                                           -5-
J-A04017-22



        On appeal, the Commonwealth raises the following issue: “Did the trial

court    err   in   finding   that   venue   was   improper   in   Bucks   County?”

Commonwealth’s Brief at 4.

        The Commonwealth argues that “Appellee can be held liable, either

through conspiracy or accomplice liability, for [] Stevenson’s sale of ketamine

in Bucks County.       Accordingly, venue is proper in Bucks County as to all

charges arising from the same criminal episode, namely, [] Stevenson’s

arrangement with Appellee to purchase drugs from him for resale.”

Commonwealth’s Brief at 12.

        With respect to conspiracy, the Commonwealth argues:

        Stevenson routinely purchased drugs from Appellee for the
        established purpose of later reselling those drugs. The record
        establishes that Appellee knew he was selling drugs to Stevenson
        so that Stevenson could later resell those drugs. Stevenson
        confirmed this fact several times during the preliminary hearing
        and the venue hearing.        The fact that Appellee “fronted”
        Stevenson drugs without immediate payment on multiple
        occasions further establishes his conspiratorial liability for the
        resales, as Appellee relied upon the fact that he would later be
        paid with the money Stevenson received from those resales.
        Undoubtedly, a conspiracy may be inferred from this mutually
        beneficial arrangement.

Id. at 16.

        The Commonwealth also asserts that Appellee is liable as an accomplice

because he “acted with the intent to aid [] Stevenson’s resale of his drugs by

knowingly providing him with bulk quantities of narcotics for that very

purpose.”      Id. at 17.       Therefore, the Commonwealth concludes that,

regardless of the location where Stevenson resold the drugs that he purchased

                                         -6-
J-A04017-22



from Appellee, Appellee remains liable as both a co-conspirator and an

accomplice for PWID. Id. at 18 (citing Commonwealth v. Gross, 101 A.3d

28 (Pa. 2014) (holding that, although the defendant conspired to purchase a

gun for a felon in Monroe County, she could be prosecuted for her co-

conspirator’s unlawful possession in Northampton County)).

      Appellee responds that there is no evidence of a conspiracy. Appellee’s

Brief at 4. In support, Appellee refers to Stevenson’s testimony that Appellee

did not participate in any resales, did not benefit monetarily from any resales,

and did not have any knowledge of what Stevenson did with the drugs after

the initial sales were complete. Id. at 5-6. Finally, Appellee argues that he

is not liable as an accomplice because the Commonwealth did not establish

that Appellee had the intent to aid in Stevenson’s crimes.            Id. at 10.

Therefore, Appellee concludes that the trial court properly granted his motion

to change venue.

      When reviewing a venue challenge, we must consider whether the “trial

court’s factual findings are supported by the record and its conclusions of law

are free of legal error.” Gross, 101 A.3d at 34.

      Our Supreme Court has explained:

      Even though all common pleas courts may have jurisdiction to
      resolve a case, such should only be exercised in the judicial district
      in which venue lies. See [Commonwealth v. Bethea, 828 A.2d
      1066, 1075 (Pa. 2003)] (“Rules of venue recognize the propriety
      of imposing geographic limitations on the exercise of
      jurisdiction.”). “Venue in a criminal action properly belongs in the
      place where the crime occurred.” Id. (citation omitted).



                                      -7-
J-A04017-22


     Our criminal procedural rules provide a system in which
     defendants can seek transfer of proceedings to another judicial
     district due to prejudice or pre-trial publicity. Such decisions are
     generally left to the trial court’s discretion. Venue challenges
     concerning the locality of a crime, on the other hand, stem from
     the Sixth Amendment to the United States Constitution and Article
     I, § 9 of the Pennsylvania Constitution, both of which require that
     a criminal defendant stand trial in the county in which the crime
     was committed, protecting the accused from unfair prosecutorial
     forum shopping. Thus, proof of venue, or the locus of the crime,
     is inherently required in all criminal cases.

     . . . Because the Commonwealth selects the county of trial, . . .
     [the Commonwealth bears the] burden of proving venue is
     proper—that is, evidence an offense occurred in the judicial
     district with which the defendant may be criminally associated,
     either directly, jointly, or vicariously. . . . [T]he Commonwealth
     should prove venue by a preponderance of the evidence[.]

Id. at 33 (some citations omitted).

     Our Supreme Court has held that “a prosecution for criminal conspiracy

may be brought in any county where the unlawful combination was formed,

or in any county where an overt act was committed by any of the conspirators

in furtherance of the unlawful combination.”     Commonwealth v. Fithian,

961 A.2d 66, 78 (Pa. 2008) (citation omitted).

     To convict a defendant of conspiracy, the trier of fact must find
     that: (1) the defendant intended to commit or aid in the
     commission of the criminal act; (2) the defendant entered into an
     agreement with another (a “co-conspirator”) to engage in the
     crime; and (3) the defendant or one or more of the other co-
     conspirators committed an overt act in furtherance of the agreed
     upon crime. 18 Pa.C.S. § 903. The essence of a criminal
     conspiracy, which is what distinguishes this crime from accomplice
     liability, is the agreement made between the co-conspirators.

     Mere association with the perpetrators, mere presence at the
     scene, or mere knowledge of the crime is insufficient to establish
     that a defendant was part of a conspiratorial agreement to commit
     the crime. There needs to be some additional proof that the

                                      -8-
J-A04017-22


      defendant intended to commit the crime along with his co-
      conspirator. Direct evidence of the defendant’s criminal intent or
      the conspiratorial agreement, however, is rarely available.
      Consequently, the defendant’s intent as well as the agreement is
      almost always proven through circumstantial evidence, such as by
      the relations, conduct or circumstances of the parties or overt acts
      on the part of the co-conspirators. Once the trier of fact finds that
      there was an agreement and the defendant intentionally entered
      into the agreement, that defendant may be liable for the overt
      acts committed in furtherance of the conspiracy regardless of
      which co-conspirator committed the act.

Commonwealth v. Dunkins, 229 A.3d 622, 633 (Pa. Super. 2020) (citation

omitted and formatting altered), aff’d on other grounds, 263 A.3d 247 (Pa.

2021), cert. denied, 2022 WL 1131429 (U.S. filed Apr. 18, 2022).

      “Circumstances like an association between alleged conspirators,

knowledge of the commission of the crime, presence at the scene of the crime,

and/or participation in the object of the conspiracy, are relevant when taken

together in context, but individually each is insufficient to prove a conspiracy.”

Commonwealth v. Perez, 931 A.2d 703, 708 (Pa. Super. 2007).

      Further, our Supreme Court has cautioned that “[a] conspiracy cannot

be established based only upon mere suspicion and conjecture. Preexisting

relationships or mere association of participants, without more, will not suffice

to establish a prosecutable criminal conspiracy.”          Commonwealth v.

Chambers, 188 A.3d 400, 410 (Pa. 2018) (citations omitted and formatting

altered). To prove conspiracy, the Commonwealth “must demonstrate the

formation of an illicit agreement, the attendant specific shared intent to

promote or facilitate the object offense, and an overt act. No level of intimacy

or history between actors can replace the elements of the offense.” Id.

                                      -9-
J-A04017-22



     Finally, with respect to accomplice liability, our Supreme Court has

explained:

         An actor and his accomplice share equal responsibility for
         the criminal act if the accomplice acts with the intent of
         promoting or facilitating the commission of an offense and
         agrees or aids or attempts to aid such other person in either
         the planning or the commission of the offense. There is no
         minimum amount of assistance or contribution requirement,
         for it has long been established that intent of the parties is
         a consideration essential to establishing the crime of aiding
         and abetting a felony.

Gross, 101 A.3d at 35 (citations omitted and formatting altered).

     In Derr, the defendant agreed to sell hashish to an undercover agent.

Commonwealth v. Derr, 462 A.2d 208, 209 (Pa. 1983). Prior to the sale,

the defendant collected the money from the agent, then instructed the agent

to remain in the car while he entered his supplier’s house to purchase the

drugs.   Id.   Shortly thereafter, the defendant returned to the vehicle and

provided the hashish to the undercover agent. Id. Ultimately, the defendant

was convicted of PWID and conspiracy.         On appeal, our Supreme Court

explained that, although there was sufficient evidence that the defendant

committed PWID, there was insufficient evidence to establish that there was

a conspiracy between the supplier and the defendant. Id. at 210. In reaching

that conclusion, the Court explained:

     Reviewing the evidence most favorable to the Commonwealth,
     resolving all reasonable inferences in its favor, the Commonwealth
     established that the [defendant] entered into an agreement with
     the undercover agent for the sale of hashish. Thereafter, the
     [defendant] completed the sales transaction by visiting his
     supplier. No evidence was offered to show that [the supplier] was

                                     - 10 -
J-A04017-22


      aware of the agreement between the [defendant] and the
      undercover agent for the purchase of hashish. To impute such
      knowledge from these facts goes beyond the scope of reasonable
      inference. Although a person participates in a criminal activity
      which is the object of the conspiracy, his actions will not support
      a conviction for conspiracy without proof of an agreement and
      participation pursuant to that agreement.

Id.; cf. Commonwealth v. McCall, 911 A.2d 992, 997 (Pa. Super. 2006)

(concluding that there was sufficient evidence to sustain the defendant’s

convictions for conspiracy to commit PWID because “he clearly took an active

role in the illicit enterprise” by acting as a lookout and receiving money “from

his cohort seller immediately after two sales”).

      Here, the trial court addressed the Commonwealth’s venue claim as

follows:

      The Commonwealth contends Appellee was either jointly or
      vicariously liable for the transaction. The Commonwealth has the
      burden of proving venue by a preponderance of the evidence.
      Initially, the prosecution maintains Appellee was jointly liable
      (with Stevenson) for the December 23, 2019 sale of ketamine to
      an undercover police officer at Parx Casino. As we understand
      their contention, they allege [that] Appellee and Stevenson were
      conspirators.

                                 *     *      *

      The prosecution alleges [that] Appellee sold ketamine to
      Stevenson with the tacit agreement Stevenson would later sell it
      to another person at Parx Casino in Bucks County. However, at
      the hearing on the pre-trial motion to transfer venue, Stevenson
      testified as follows:

           [Appellee’s counsel]: The bottom line is, he was supplying
           you with drugs? He being [Appellee], correct?

           Stevenson: Yes.

           [Appellee’s counsel]: And what you did with those drugs
           afterwards, he had no idea? You didn’t tell him. You didn’t

                                     - 11 -
J-A04017-22


        share any proceeds with him. You didn’t give him any
        information about that, is that fair to say?

        Stevenson: Yes.

        [Appellee’s counsel]: Okay. The day that you went and sold
        to an undercover, a person who you know now to be an
        undercover, a law officer, at [Parx] Casino, on December
        23rd of 2019, [Appellee] didn’t know you were going there
        to do that, did he?

        Stevenson: No.

     N.T. Mot[.] Hr’g, 1/28/21, at 14-15.

     The above testimony, which we found to be credible, confirms
     [that] Appellee had no knowledge of Stevenson’s plan to go to
     Parx Casino and sell ketamine.         Additionally, there was no
     evidence [that] Appellee intended to aid or assist in this sale in
     any way. There was no evidence of any kind presented that
     Appellee aided or assisted in the sale, or attempted to aid or assist
     in the sale, or agreed or intended to aid or assist in the sale.

     The prosecution also claims Appellee was vicariously liable for the
     December 23, 2019 sale of ketamine at Parx Casino as an
     accomplice of Stevenson. . . .

     Again, [as set forth previously, Stevenson’s] testimony at the pre-
     trial hearing on transfer of venue . . . establishes [that] Appellee
     had no knowledge of Stevenson’s plans to sell ketamine in Bucks
     County. He did not assist or facilitate these plans in any way. He
     did not agree or attempt to participate in this sale in any way.

     Prior to this case being transferred to Bucks County, Appellee was
     originally charged in Philadelphia County and had a preliminary
     hearing set in the Philadelphia County court system. Appellee is
     a resident of Philadelphia County. His residence in Philadelphia
     County was searched by Philadelphia police and evidence seized
     which is expected to be introduced at trial in this case. Appellee
     is alleged to have assaulted a Philadelphia police officer during the
     search of his home.         Appellee was not directly, jointly or
     vicariously liable for the sale of ketamine at Parx Casino in Bucks
     County on December 23, 2019. As such, the prosecution has
     failed to meet its burden of establishing Bucks County as an
     acceptable venue for prosecution of this matter.



                                    - 12 -
J-A04017-22



Trial Ct. Op. at 4-6.

      Based on our review of the record, we agree with the trial court that the

Commonwealth failed to establish that venue was proper in Bucks County. In

order to prosecute Appellee in Bucks County, the Commonwealth was required

to prove a shared criminal intent between Appellee and Stevenson in

connection with Stevenson’s “overt act” of selling the drugs to the undercover

officer at Parx Casino on December 23, 2018. See Fithian, 961 A.2d at 78.

However, other than Stevenson’s testimony that it was “understood” that he

was purchasing drugs from Appellee for resale, there is no evidence that

Appellee knew of Stevenson’s plan, agreed to participate in his scheme to

resell the ketamine at that time, or had a shared criminal intent. See Derr,

462 A.2d at 210 (concluding that there was no evidence that the supplier

conspired with the defendant to commit PWID by virtue of the supplier’s

participation in the underlying sale and noting that “[a]lthough a person

participates in a criminal activity which is the object of the conspiracy, his

actions will not support a conviction for conspiracy without proof of an

agreement and participation pursuant to that agreement”).

      Further,   although   the   Commonwealth      emphasizes    Stevenson’s

testimony that Appellee later “fronted” cocaine to Stevenson and that Appellee

knew that Stevenson had “someone that needed it,” those allegations were

based on the sale that occurred in Philadelphia on January 16, 2020. Those

facts do not prove that a conspiracy existed at the time of Stevenson’s sale in

Bucks County on December 23, 2019.

                                    - 13 -
J-A04017-22



       Likewise, with respect to accomplice liability, the Commonwealth was

required to prove that Appellee acted “with the intent of promoting or

facilitating” PWID and that he aided Stevenson “in either the planning or the

commission of the offense.” Gross, 101 A.3d at 35. Here, the record reflects

that Appellee sold ketamine to Stevenson prior to the December 23, 2019 sale

in Bucks County. However, this fact does not establish that Appellee acted

with the intent to promote or aid in Stevenson’s transfer of those drugs to

another person. Cf. Commonwealth v. Murphy, 844 A.2d 1228, 1238 (Pa.

2004) (concluding that the defendant was liable for PWID as an accomplice

because the evidence established that he “intended to aid in the drug delivery

and then actually aided the deliverer in making that delivery”).

       Under these circumstances, we agree with the trial court that Appellee’s

criminal conduct was limited to his possession and sale of the controlled

substances, which occurred solely in Philadelphia.3 Accordingly, the trial court

correctly granted Appellee’s motion to transfer venue.

____________________________________________


3We note that, to the extent the Commonwealth relies on our Supreme Court’s
decision in Gross, that case is distinguishable. In Gross, there was clear
evidence that the defendant conspired to provide a gun to her boyfriend, who
was prohibited from possessing a firearm. The primary issue on appeal was
whether the conspiracy ended when the defendant gave the gun to her
boyfriend in Monroe County or whether the conspiracy was still in progress
when her boyfriend was later arrested with the gun in Northampton County.
See Gross, 101 A.3d at 34-36.

Here, the Commonwealth failed to prove the existence of an agreement or a
shared criminal intent between Appellee and Stevenson prior to Stevenson’s
(Footnote Continued Next Page)


                                          - 14 -
J-A04017-22



       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/2022




____________________________________________


sale in Bucks County.        Therefore, the Gross decision does not affect the
outcome of this case.


                                          - 15 -